Case: 13-15438      Date Filed: 11/24/2014      Page: 1 of 2


                                                                     [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 13-15438
                              ________________________

                      D.C. Docket No. 2:11-cv-00668-MEF-CSC



SCOTTSDALE INSURANCE COMPANY,

                                                 Plaintiff-Counter Defendant-Appellee,

                                          versus

ALABAMA MUNICIPAL INSURANCE CORPORATION,

                                                 Defendant-Counter Plaintiff-Appellant.

                              ________________________

                     Appeal from the United States District Court
                         for the Middle District of Alabama
                           ________________________

                                  (November 24, 2014)

Before HULL and MARCUS, Circuit Judges, and TOTENBERG, * District Judge.

PER CURIAM:


       *
       Honorable Amy Totenberg, United States District Judge for the Northern District of
Georgia, sitting by designation.
              Case: 13-15438     Date Filed: 11/24/2014    Page: 2 of 2


      In this declaratory judgment action, defendant Alabama Municipal Insurance

Corporation (“AMIC”) appeals from the district court’s grant of summary

judgment to plaintiff Scottsdale Insurance Company in the amount of

$1,212,714.73, which included the judgment, costs, interest, and attorneys’ fees in

the district court. Defendant AMIC also appeals the district court’s judgment in

favor of Scottsdale on AMIC’s counterclaim for breach of Scottsdale’s enhanced

duty of good faith. After careful review of the record and briefs, and with the

benefit of the oral argument, we find no reversible error and affirm the district

court’s judgment. This Court also remands the case to the district court for the

district court to determine both entitlement and the amount of attorney’s fees for

plaintiff Scottsdale regarding this appeal.

      AFFIRMED and REMANDED.




                                              2